DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Amendment filed on 2/12/2021.
The examiner notes the IDS filed on 10/22/2020 has been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 2/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,395,264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner finds Claims 1, 2, 4-12 and 14-21 as allowable. 
Further the examiner notes the following:
The present invention is directed to: A payment processing system enables a consumer to purchase items at a merchant using an account provided by an issuer. Financial data related to payment for the purchase are sent by the merchant through an acquirer and a transaction expeditor to the issuer. The issuer responds by determining whether to authorize the purchase and if authorized, sends a notification back to the merchant. The acquirer also issues non-financial data that is conveyed by the transaction expeditor to a recipient connected to the payment processing system. The financial and non-financial data for the same transaction may be 
The closest prior art as identified:
Antonucci et al. (US 2003/0236712 A1) is directed to: The invention includes an improved system and method for creating, distributing and storing vouchers. The method includes a loyalty system obtaining a loyalty card account having a unique identifier and loyalty points associated therewith, accessing a loyalty database utilizing the unique identifier, converting at least a portion of the loyalty points to a first value associated with a first merchant, saving the first value in a first database associated with the loyalty card, converting at least a portion of the loyalty points to a second value associated with a second merchant, saving the second value along with other voucher information as an electronic voucher in a second database associated with the loyalty card, redeeming the first value at a first merchant and redeeming the electronic voucher at a second merchant. 
Heywood (US 2006/0253320 A1) is directed to: Systems, methods, and machine-readable mediums are disclosed for administering loyalty programs. In one embodiment, the loyalty system comprises an interface to receive transaction information, the transaction information including a participant identifier identifying a participant in a loyalty program, and a rules data store including a reward rule having a reward calculation algorithm and an exclusion rule having at least one condition to exclude participants from accruing loyalty rewards based on one or more participant attributes. The system also includes logic to obtain the participant attributes, to evaluate the exclusion rule condition using the participant attributes, and if the 

Jackson (US 2007/0005416 A1) is directed to: Systems and methods are provided for processing a request to capture funds from a financial account: In one embodiment, a method is provided that includes receiving a request for a merchant to capture funds from a customer's financial accounts and determining, based on the request, whether the customer is a member of a program (such as a loyalty program) offered by the merchant. If the customer is a member of a program offered by the merchant, then an indication is provided of the customer's membership to the merchant. If the customer is not a member of a program offered by the merchant, then the request is forwarded for authorization. 

However, none of Antonucci, Heywood and Jackson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1, and similarly for claims 11 and 18.  For example, none of the cited prior art teaches or suggest the features of claim 1, and similarly claims 11 and 18, more specifically: processing, by at least one hardware processor of a transaction handler, a financial transaction between a consumer and a merchant; receiving, by the at least one hardware processor of the transaction handler and in real-time during the financial transaction, a first message from a computing device of the merchant, the first message comprising financial transaction data associated with the financial transaction involving a purchase of an item by the consumer from the merchant, wherein the financial transaction data associated with the financial transaction comprises an account identifier of an account of the consumer, wherein the account of the consumer is provided by an issuer; receiving, by the at least one hardware processor of the transaction handler, a second message from the computing device of the merchant and in real-time during the financial transaction, the second message comprising the account identifier of the account of the consumer and non-financial transaction data; wherein the at least one hardware processor of the transaction handler receives the first message and the second message separately; wherein the first message and the second message are received prior to an approval of authorization of the financial transaction associated with the purchase of the item by the issuer; transmitting, by the at least one hardware processor of the transaction handler and in real-time during the financial transaction, the account identifier of the account of the consumer and the non-financial transaction data to at least one hardware processor of a qualifier based on receiving the second message from the computing device of the merchant; 4ZC0284Page 2 of 24Application No. 16/508,798 Paper Dated: February 12, 2021 In Reply to USPTO Correspondence of November 12, 2020 Attorney Docket No. 8223-1902855 (P-00980US02) transmitting, by the at least one hardware processor of the transaction handler and in real-time during the financial transaction, the account identifier of the account of the consumer and the financial transaction data associated with the financial transaction to the at least one hardware processor of the qualifier based on receiving the second message from the computing device of the merchant; determining, by the at least one hardware processor of the qualifier, that the financial transaction data associated with the financial transaction and the non-financial transaction data correspond to the financial transaction, wherein determining whether the financial transaction data associated with the financial transaction and the non-financial transaction data correspond comprises: determining, by the at least one hardware process of the qualifier, that the financial transaction data associated with the financial transaction corresponds to the non-financial transaction data based on the account identifier of the account of the consumer; applying, by the at least one hardware processor of the qualifier, product purchase incentive program rules for the product purchase incentive program to the non-financial transaction data based on determining that the financial transaction data in the first message and the non-financial transaction data in the second message correspond based on the account identifier of the account of the consumer; determining, by the at least one hardware processor of the qualifier, whether the consumer is entitled to a reward under the product purchase incentive program based on the product purchase incentive program rules; transmitting, by the at least one hardware processor of the qualifier and in real-time during the financial transaction, an indication that the consumer is entitled to the reward under the product purchase incentive program to at least one hardware processor of the issuer; transmitting, by the at least one hardware processor of the transaction handler and in real-time during the financial transaction, an authorization request message comprising the financial transaction data associated with the financial transaction involving 4ZC0284Page 3 of 24Application No. 16/508,798 Paper Dated: February 12, 2021 In Reply to USPTO Correspondence of November 12, 2020Attorney Docket No. 8223-1902855 (P-00980US02) the purchase of the item by the consumer to the at least one hardware processor of the issuer for authorization of the financial transaction by the issuer; receiving, by the at least one hardware processor of the transaction handler, an authorization response message from the at least one hardware processor of the issuer, wherein the authorization response message indicates authorization of the financial transaction by the issuer; and sending, by the at least one hardware processor of the transaction handler, an electronic message to the computing device of the merchant, the electronic message to cause the computing device of the merchant to provide the reward to the account of the consumer.
Therefore the examiner finds the claims allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627